IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                  : No. 714
                                        :
APPOINTMENTS TO DOMESTIC                : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES              :
COMMITTEE                               :


                                     ORDER

PER CURIAM
         AND NOW, this 11th day of February, 2021, Joel B. Bernbaum, Esquire,

Montgomery County, and Jenna A. Neidig, Esquire, Union County, are hereby appointed

as members of the Domestic Relations Procedural Rules Committee for a term of six

years, commencing April 1, 2021.